Exhibit 10.1
EIGHTH AMENDMENT AND JOINDER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
EIGHTH AMENDMENT AND JOINDER, dated as of November 19, 2008, to the Credit
Agreement referred to below (this “Amendment”), by and among DICK’S SPORTING
GOODS, INC., a Delaware corporation (the “Borrower”), GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, as Agent for the Lenders party to such
Credit Agreement (in such capacity, the “Agent”), and the Lenders signatory
hereto.
W I T N E S S E T H:
          WHEREAS, the Borrower, the other Loan Parties signatory thereto, the
Agent and the Lenders are parties to that certain Second Amended and Restated
Credit Agreement, dated as of July 28, 2004 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
          WHEREAS, the Borrower has delivered to the Agent a Facilities Increase
Notice requesting an increase in the Aggregate Revolving Loan Commitments in the
principal amount of $90,000,000 pursuant to a Facilities Increase as provided
for in Section 1.1A of the Credit Agreement; and
          WHEREAS, in connection with such Facilities Increase and pursuant to
Section 2.4(a)(ii) of the Credit Agreement, the Borrower has requested that the
Agent amend the Credit Agreement, and the Agent has agreed to amend the Credit
Agreement in the manner, and on the terms and conditions set forth herein.
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Definitions. Capitalized terms not otherwise defined herein (including
in the Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement as amended hereby (the “Amended Credit Agreement”).
     2. Amendments to Credit Agreement. The Credit Agreement is hereby amended
as of the Facilities Increase Date as follows:
          (a) Amendment to Annex A of the Credit Agreement. The definition of
“Aggregate Revolving Credit Commitment” set forth in Annex A to the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Aggregate Revolving Credit Commitment’ shall mean $440,000,000 (i) as such
amount may be increased by up to $10,000,000 in the aggregate to reflect each
additional commitment by each Lender that is made as part of

4



--------------------------------------------------------------------------------



 



any Facilities Increase and (ii) as such amount may be reduced from time to time
pursuant to Section 1.2(c).
          (b) Amendment to Appendix 1 of the Credit Agreement. Appendix 1 to the
Credit Agreement is hereby amended and restated in its entirety by replacing the
existing Appendix 1 with the new Appendix 1 attached to this Amendment as
Exhibit A.
     3. Joinder by New Lenders; Revolving Credit Commitment Increases.
          (a) Wells Fargo Retail Finance, LLC and U.S. Bank National Association
(each individually a “New Lender” and collectively, the “New Lenders”) each
hereby agrees to be a “Lender” under the Credit Agreement and the other Loan
Documents and to be bound by the terms and conditions thereof, and to perform
its duties and obligations thereunder.
          (b) Each New Lender hereby represents and warrants that (i) the
execution by such New Lender of this Amendment, and performance by such New
Lender of its duties and obligations under this Amendment, the Credit Agreement,
as amended hereby, and any other Loan Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority; (ii) such New Lender is familiar with transactions of the kind and
scope reflected in the Credit Agreement and the other Loan Documents; and
(iii) such New Lender has made its own independent investigation and appraisal
of the financial condition and affairs of each Loan Party, has conducted its own
evaluation of the Loans and Letter of Credit Obligations, the Credit Agreement,
the other Loan Documents and each Loan Party’s creditworthiness, and has made
its decision to become a Lender to the Borrower under the Credit Agreement
independently and without reliance upon the Agent, and will continue to do so.
          (c) Each Lender signatory hereto (other than any New Lender) hereby
agrees to the increase in such Lender’s Revolving Credit Commitment pursuant to
the amendments set forth in Section 2 hereof.
          (d) On the Facilities Increase Date, each Lender participating in the
Facilities Increase contemplated hereby shall purchase from each existing Lender
having Loans outstanding on the Facilities Increase Date, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s pro rata share in the Revolving Credit Facility of the new Revolving
Credit Commitments (after giving effect to the Facilities Increase contemplated
hereby), in the aggregate outstanding Loans, so as to ensure that, on the
Facilities Increase Date after giving effect to such Facilities Increase, each
Lender holds its pro rata share in the Revolving Credit Facility and the Loans
outstanding on the Facilities Increase Date.

5



--------------------------------------------------------------------------------



 



     4. Representations and Warranties. To induce the Agent to enter into this
Amendment, the Borrower hereby represents and warrants that, after giving effect
to this Amendment:
          (a) Each of the execution, delivery and performance by the Borrower
and each other Loan Party which is party to the Guaranty of this Amendment and
the Revolving Notes referred to in clause (c) of Section 10 hereto
(collectively, the “Facilities Increase Revolving Notes”), if applicable, and
the performance of the Amended Credit Agreement are (i) within the Borrower’s
and each such Loan Party’s corporate power and have been duly authorized by all
necessary corporate and shareholder action; (ii) do not contravene any provision
of any Loan Party’s charter or bylaws or equivalent organizational or charter or
other constituent documents; (iii) do not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (iv) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, material agreement or other material
instrument to which any Loan Party is a party or by which any Loan Party or any
of its property is bound; (v) do not result in the creation or imposition of any
Lien upon any of the property of any Loan Party other than those in favor of the
Agent, on behalf of itself and the Lenders, pursuant to the Loan Documents; and
(vi) do not require the consent or approval of any Governmental Authority or any
other Person.
          (b) This Amendment has been duly executed and delivered by or on
behalf of the Borrower and each other Loan Party which is party to the Guaranty.
          (c) Each of this Amendment, each Facilities Increase Revolving Note
and the Amended Credit Agreement constitutes a legal, valid and binding
obligation of the Borrower and each Loan Party signatory thereto enforceable
against the Borrower and such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
          (d) As of the Facilities Increase Date and both before and after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.
          (e) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party signatory hereto, threatened against such Loan Party, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
challenges such Loan Party’s right, power, or competence to enter into this
Amendment or the Facilities Increase Revolving Notes, if applicable, or, to the
extent applicable, perform any of its obligations under this Amendment, the
Facilities Increase Revolving Notes, the Amended

6



--------------------------------------------------------------------------------



 



Credit Agreement or any other Loan Document, or the validity or enforceability
of this Amendment, the Facilities Increase Revolving Notes, the Amended Credit
Agreement or any other Loan Document or any action taken under this Amendment,
the Facilities Increase Revolving Notes, the Amended Credit Agreement or any
other Loan Document or which if determined adversely could have or result in a
Material Adverse Effect. To the knowledge of each Loan Party signatory hereto,
there does not exist a state of facts which is reasonably likely to give rise to
such proceedings.
          (f) Except as set forth in Schedule I hereto, all representations and
warranties of the Loan Parties contained in the Credit Agreement and the other
Loan Documents are true and correct as of the date hereof with the same effect
as though such representations and warranties had been made on and as of the
date hereof, except to the extent that any such representation or warranty
expressly relates to an earlier date.
          (g) As of the Facilities Increase Date, (i) the conditions precedent
set forth in Section 2.4 of the Credit Agreement have been satisfied both before
and after giving effect to the Facilities Increase contemplated hereby and
(ii) such Facilities Increase is being made on the terms and conditions set
forth in Section 1.1A.
     5. Remedies. This Amendment shall constitute a Loan Document. The breach by
any Loan Party of (a) any representation or warranty in any material respect as
of the date when made or deemed made and (b) any covenant or agreement, in each
case, in this Amendment shall constitute an immediate Event of Default hereunder
and under the other Loan Documents.
     6. No Other Amendments/Waivers. Except as expressly provided for herein,
the Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms. In
addition, this Amendment shall not be deemed a waiver of any term or condition
of any Loan Document by the Agent or the Lenders with respect to any right or
remedy which the Agent or the Lenders may now or in the future have under the
Loan Documents, at law or in equity or otherwise or be deemed to prejudice any
rights or remedies which the Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document or under or in
connection with any Default or Event of Default which may now exist or which may
occur after the date hereof. The Credit Agreement and all other Loan Documents
are hereby in all respects ratified and confirmed.
     7. Affirmation of Obligations. Each of the Loan Parties signatory hereto
hereby acknowledges, agrees and affirms (a) its obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, its
guaranty obligations thereunder, (b) that such guaranty shall apply to the
Obligations in accordance with the terms thereof, (c) the grant of the security
interest in its Collateral pursuant to the Loan Documents and (d) that such
liens and security interests created and granted are valid and continuing and
secure the Obligations in accordance with the terms thereof.

7



--------------------------------------------------------------------------------



 



     8. Waiver of Claims. The Borrower and the other Loan Parties signatory
hereto hereby acknowledge and agree that as of November 18, 2008, (a) the
aggregate outstanding amount of the Revolving Credit Loan is $213,367,528.34 and
(b) Letters of Credit are outstanding having an undrawn amount of
$16,861,408.49, and that such amounts are payable pursuant to the Credit
Agreement without defense, offset, withholding, counterclaim or deduction of any
kind. The Borrower and each other Loan Party hereby waive, release, remise and
forever discharge the Agent, the Lenders and each other Indemnified Person from
any and all Claims of any kind or character, known or unknown, which the
Borrower ever had, now has or might hereafter have against the Agent or any
Indemnified Person which relates, directly or indirectly, to any acts or
omissions of the Agent or such Lender or any other Indemnified Person on or
prior to the Facilities Increase Date.
     9. Fees and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 11.2 of the Credit Agreement to pay and reimburse the Agent
for all reasonable out-of-pocket expenses (including, without limitation,
reasonable fees of counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.
     10. Effectiveness. This Amendment shall become effective as of November 19,
2008 (the “Facilities Increase Date”) only upon satisfaction in full in the
judgment of the Agent of each of the following conditions:
          (a) Amendment. The Agent shall have received this Amendment duly
executed and delivered by the Agent, each Lender listed on the signature pages
hereto and the Borrower and acknowledged by the other Loan Parties.
          (b) Representations and Warranties. All representations and warranties
contained in this Amendment shall be true and correct on and as of the
Facilities Increase Date.
          (c) Revolving Notes. To the extent requested by any Lender signatory
hereto, the Agent shall have received a duly executed Revolving Note for the
account of such Lender, substantially in the form of Exhibit C of the Credit
Agreement with blanks appropriately completed.
          (d) Fees. (i) The Borrower shall have paid to the Agent all costs,
fees and expenses (including, without limitation, reasonable legal fees and
expenses) owing in connection with the Facilities Increase contemplated hereby,
and with this Amendment and the other Loan Documents and due to the Agent and
(ii) each Lender signatory hereto shall have received any fees due such Lender
by Borrower as set forth in such Lender’s commitment letter executed in
connection with the Facilities Increase contemplated hereby.

8



--------------------------------------------------------------------------------



 



          (e) Officer’s Certificates. For each Loan Party signatory hereto, the
Agent shall have received a certificate of the secretary or other officer of
such Loan Party in charge of maintaining books and records of such Loan Party
certifying as to the resolutions of such Loan Party’s board of directors or
other appropriate governing body approving and authorizing the execution,
delivery and performance of this Amendment and, as applicable, the Facilities
Increase Revolving Notes and the performance of the Amended Credit Agreement,
certified by an authorized officer of such Loan Party as being in full force and
effect without any modification or amendment, each in form and substance
satisfactory to the Agent.
          (f) Opinions of Counsel. The Agent shall have received duly executed
copies of opinions of Buchanan Ingersoll & Rooney PC, as counsel to the Loan
Parties executing any Loan Document as part of the Facilities Increase
contemplated hereby, in New York, together with any local counsel opinions in
each other jurisdiction in which such Loan Party is organized, each in form and
substance satisfactory to the Agent, each addressed to the Agent and the Lenders
and addressing such matters as the Agent may reasonably request.
     11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     12. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Amendment may be
executed and delivered by telecopier or other method of electronic transmission
with the same force and effect as if it were a manually executed and delivered
counterpart; provided that the Borrower and the other Loan Parties signatory
hereto shall promptly deliver four (4) original signed copies to the Agent.
[SIGNATURE PAGES FOLLOW]

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

            BORROWER:

DICK’S SPORTING GOODS, INC.
      By:   /s/ Timothy E. Kullman       Name:     Timothy E. Kullman     
Title:     Executive Vice President - Finance, Administration and Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
      By:   /s/ Charles S. Chiodo       Name:     Charles S. Chiodo      Its: 
   Duly Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            WELLS FARGO RETAIL FINANCE, LLC, as a Lender
      By:   /s/ Joseph Burt       Name:     Joseph Burt      Title:     Vice
President     

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Matthew Kasper       Name:     Matthew Kasper      Title:    
Assistant Vice - President     

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Andrew Cerassi       Name:     Andrew Cerassi      Title:    
Senior Vice President     

 



--------------------------------------------------------------------------------



 



Each of the undersigned Loan Parties hereby (i) acknowledges each of the
amendments to the Credit Agreement effected by this Amendment and (ii) confirms
and agrees that its obligations under its Guaranty shall continue without any
diminution thereof and shall remain in full force and effect on and after the
effectiveness of this Amendment.
ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written above.

          AMERICAN SPORTS LICENSING, INC.    
 
       
By:
Name:
  /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  President    
 
        DSG OF VIRGINIA, LLC    
 
       
By:
Name:
  /s/ Jeffrey R. Hennion
 
Jeffrey R. Hennion    
Title:
  President    
 
        GALYAN’S TRADING COMPANY, INC.    
 
       
By:
Name:
  /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Vice President/Secretary/Treasurer    
 
        GALYAN’S NEVADA, INC.    
 
       
By:
Name:
  /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Secretary/Treasurer    
 
        GALYAN’S OF VIRGINIA, INC.    
 
       
By:
Name:
  /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Secretary/Treasurer    

 



--------------------------------------------------------------------------------



 



          GOLF GALAXY, INC.    
 
       
By:
Name:
  /s/ Joseph R. Oliver
 
Joseph R. Oliver    
Title:
  Vice President    
 
        GOLF GALAXY GOLFWORKS, INC.    
 
       
By:
Name:
  /s/ Joseph R. Oliver
 
Joseph R. Oliver    
Title:
  Vice President    
 
        CHICK’S SPORTING GOODS, INC.    
 
       
By:
Name:
  /s/ Joseph R. Oliver
 
Joseph R. Oliver    
Title:
  Vice President and Assistant Secretary    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
APPENDIX 1
Revolving Credit Commitments
and Lender Information

                      Revolving Credit     Proportionate Share of   Lender  
Commitment     Commitment  
GENERAL ELECTRIC CAPITAL CORPORATION

  $ 85,000,000       19.32 %
201 Merritt 7
Norwalk, CT 06856
Attn: Dick’s Sporting Goods Account Manager
Telephone: (203) 956-4602
Telecopy: (203) 956-4002
               
 
               
CITIZEN’S BANK OF PENNSYLVANIA

  $ 45,000,000       10.23 %
Six PPG Place
Suite 820
Pittsburgh, PA 15222
Attn: Don Cmar
Telephone: (412) 391-3333
Telecopy: (412) 391-2580
               
 
               
NATIONAL CITY BUSINESS CREDIT, INC.

  $ 45,000,000       10.23 %
1965 East Sixth Street
Cleveland, OH 44114
Attn: Kathyrn Elero
Telephone: (216) 222-3261
Telecopy: (216) 222-9555
               
 
               
WACHOVIA BANK, NATIONAL ASSOCIATION

  $ 40,000,000       9.09 %
1339 Chestnut Street, PA4843
Philadelphia, PA 19107
Attn: Anthony Braxton
Telephone: (267) 321-6606
Telecopy: (267) 321-6700
               

 



--------------------------------------------------------------------------------



 



                      Revolving Credit     Proportionate Share of   Lender  
Commitment     Commitment  
PNC BANK, NATIONAL ASSOCIATION

  $ 35,000,000       7.95 %
245 Fifth Avenue, 6th Floor
One PNC Plaza
Pittsburgh, PA 15222
Attn: James M. Steffy
Telephone: (412) 768-6387
Telecopy: (412) 768-4369
               
 
               
JPMORGAN CHASE BANK, N.A.

  $ 35,000,000       7.95 %
JP Morgan Business Credit Corp.
One Chase Plaza, CS-5
Rochester, NY 14643
Attn: James L. Sloan
Telephone: (585) 258-4389
Telecopy: (585) 258-7440
               
 
               
BANK OF AMERICA, N.A.

  $ 85,000,000       19.32 %
Bank of America 
Retail Finance Group
100 Federal Street
Boston, MA 02110
Attn: Andrew Cerussi Senior Vice President
Telephone: (617) 434-9398
               
 
               
WELLS FARGO RETAIL FINANCE, LLC

  $ 50,000,000       11.36 %
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Joseph Burt
Telephone: (617) 854-7279
               
 
               
U.S. BANK NATIONAL ASSOCIATION

  $ 20,000,000       4.55 %
US Bank Business Credit
425 Walnut Street
CN-OH-W14S Cincinnati, Ohio 45202
Attn: Matthew Kasper Relationship Manager
Telephone: (513) 632-4226
Telecopy: (513) 632-2040
               
 
               
 
           
 
  $ 440,000,000       100.00 %

 